IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


CITY OF JOHNSTOWN,                             :   No. 186 WAL 2020
                                               :
                     Petitioner                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
              v.                               :   Commonwealth Court
                                               :
                                               :
WORKERS' COMPENSATION APPEAL                   :
BOARD (SEVANICK),                              :
                                               :
                     Respondent                :



                                       ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues.


      Whether, in contradiction to its own past opinions, the Commonwealth Court
      committed an error of law when it held that a claimant seeking benefits for an
      occupational disease under Section 108 of the Pennsylvania Workers’
      Compensation Act has to satisfy the manifestation rule found at Section 301(c)(2)?


      Additionally, Respondent’s Application for Leave to File a Response to Petitioner’s

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED.